DETAILED ACTION
Claims 1-11 are pending.  Claim 11 is new.
The objections to the specification and the claims are withdrawn following amendment.
The rejections of claims 5-8 under 35 U.S.C. § 112 are withdrawn following amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 2/10/22, have been fully considered but are not persuasive, except as noted above.
Applicant states that ‘Applicant respectfully disagrees with the Examiner's allegation that "[l]ooking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually."’ (page 14).
It is respectfully noted that the quoted text does not appear anywhere in the last office action.
Applicant states that ‘The Examiner failed to look at the additional limitations as an ordered combination’ (page 14).
It is respectfully submitted that the last office action states ‘Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea’ (page 7), therefore contrary to the assertion of Applicant, the combination was considered.

It is respectfully noted that the quoted text does not appear anywhere in the last office action.
Applicant argues that ‘compressors, fans, valves, indoor unit, outdoor unit, microprocessor unit chip, etc… These instruments and the information they generated are key components of the air conditioner compressor operating power consumption detection and management and provided essential and great benefits on accuracy, which is the great advantages the present invention over prior art’ (page 14).
It is respectfully submitted that these are well-known air conditioner elements (see the last office action, particularly cited references on page 8) and any benefit in accurately computing the air conditioner power consumption is due to carefully calculating the consumption of the various elements — which is an abstract mathematical process that merely uses data corresponding to these known elements. 
Applicant argues that ‘the additional limitations are absolutely NOT "merely add[ing] insignificant extra-solution activity to" the invention. The combination of limitations ARE the solution of the present invention, rather than EXTRA-solution activity’ (page 14).
It is respectfully submitted that these are well-known air conditioner elements (see the last office action, particularly cited references on page 8) and are merely used as the source of the data for the mathematical calculation.  In a number of instances (e.g. claim 5) the data corresponding to these elements is not even provided by sensors, it is merely input to the overall power calculation.

Applicant argues that ‘the equations in the claims are for physical phenomena, not abstract math formula. In fact, these equations are only true if the variables in the equations relate to particular physical phenomena… By definition, these are not mathematical identities…’ (page 16).
It is respectfully submitted that a mathematical formula is a mathematical formula whether the formula happens to represent real physical quantities or not.  Physics is based on mathematical formula, e.g. F=MA, that represent physical phenomena (laws of nature) but these are not patent eligible, see MPEP 2106.04(b).
Applicant argues that the instant invention recites a combination of additional elements such that the claims as a whole are practical applications including specific improvement over prior art and references Example 42 (page 16).
 It is respectfully submitted that the instant claims merely recite carefully calculating the total power of an air conditioner using basic mathematical formulae, the most complex of which involves the well-known square root function (claim 1).  Applying basic mathematics is therefore not considered a significant improvement.  With regard to Example 42, in that case a specific improvement was recited involving acquiring, storing and providing data to users in real-time including automatically converting the data format and generating messages, i.e. the claims were not found to be directed to the judicial exception of simply managing interactions between people.
Applicant quotes from Diamond v. Diehr ‘a new combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common 
 It is respectfully submitted that the basic mathematical processes recited in the instant claims merely constitute applying a number of well-known mathematical processes.  See also Electric Power Group v. Alstom, cited by Applicant and found not to eligible under 35 U.S.C. § 101.
Applicant alludes to Thales Visionix v. Elbit Systems (page 17).
It is noted that Thales states ‘from this particular arrangement of sensors. ’159 patent at 7:41–8:55. While the claims utilize mathematical equations to determine the orientation of the object relative to the moving reference frame, the equations—dictated by the placement of the inertial sensors and application of laws of physics—serve only to tabulate the position and orientation information in this configuration’ and ‘the claims are directed to systems and methods that use inertial sensors in a non-conventional manner’, i.e. not only are mathematical equations used, but inertial sensors are used in a non-conventional manner.  In the instant claims mathematical formulae are applied to a conventional air conditioning apparatus.
For at least these reasons, the rejection of the claims is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim(s) 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, claim 11 recites ‘the air conditioner’ for which there is no antecedent basis.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the mathematical concept (abstract ideas) of calculating power consumption based on data.  
Claim 1 recites an air conditioner compressor operating power detecting method, i.e. a process, which is a statutory category of invention.  The claim recites the following: 


    PNG
    media_image1.png
    103
    642
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    39
    681
    media_image2.png
    Greyscale

calculating a mean current reference value…; and calculating a compressor operating power Pcompressor, Pcompressor =             
                √
                3
            
        UmeanI mean.
i.e. under the broadest reasonable interpretation, these limitations comprise a mathematical process of calculating the compressor power based on data.  Thus the claim recites an abstract idea (mathematical concept), see MPEP 2106.04(a).
This judicial exception is not integrated into a practical application because the additional elements, i.e. detecting a compressor driving power supply frequency f, sampling a compressor drive voltage and current and obtaining a plurality of voltage and current reference values (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 A) and generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. an air conditioner compressor (see MPEP 2106.05(h))  are recited at high level of generality and do not impose any meaningful limits on practicing the abstract idea.  The claim is therefore directed to an abstract idea.

Claim 2 merely recites using specific numerical values in the mathematical process. Thus this claim recites an abstract idea.
Claim 3 merely recites using specific numerical values in the mathematical process. Thus this claim recites an abstract idea.
Claim 4 recites an air conditioner using a method to detect the operating power of a compressor, i.e. a machine, which is a statutory category of invention.  However, the claim recites similar limitations to claim 1 and is rejected under the same rationale.  Note that generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. an air conditioner compressor, see MPEP 2106.05(h), does not impose any meaningful limits on practicing the abstract idea, see MPEP 2106.05(g).
Claim 5 recites ‘calculating an operating power of an indoor unit’ based on various numerical gathered data values, e.g. a chip rating, a sum of a power of a control board of the indoor display g, + Px + Pp + Pt (mathematical processes).  Thus this claim recites an abstract idea.
Claim 6 recites ‘calculating an operating power of an indoor unit’ based on various numerical gathered data values, e.g. a chip rating, a sum of a power of a control board of the indoor display module and a total power of signal lights, etc., such that Pindoor- Pg, + Px + Pp + Pt (mathematical processes).  Thus this claim recites an abstract idea.
Claim 7 recites ‘calculating an operating power of an outdoor unit’ based on various numerical gathered data values, e.g. a chip rating, a fan power, etc., such that Poutdoor Pg+ Pf2+ Pd+ Ps+ Pcompressor (mathematical processes).  Thus this claim recites an abstract idea.
Claim 8 recites determining which fan speed category the current fan speed belongs to and selecting corresponding rated power (mathematical/mental processes).  Thus this claim recites an abstract idea.  Note that Pf2 appears to be intended to be included in the mathematical power calculation but the meaning of the claim in unclear, see rejection under 35 U.S.C. § 112 above. 
Claim 9 merely recites using specific numerical values in the mathematical process. Thus this claim recites an abstract idea.
Claim 10 merely recites using specific numerical values in the mathematical process. Thus this claim recites an abstract idea.
Claim 11 recites a microcontroller unit chip to detect the operating power of a compressor, i.e. a machine, which is a statutory category of invention.  However, the claim recites similar limitations to claim 1 and is rejected under the same rationale.  Note that generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. a 
Note that microcontrollers used with air conditioners are well-understood, routine and conventional, see for example Houver et al. U.S. Patent Publication No. 20080217469 [0047], Mauk et al. U.S. Patent Publication No. 20100298984 [Fig. 4] or Meyer U.S. Patent Publication No. 20150338314 [Fig. 14].  Considering these additionally elements individually and in combination and the claims as a whole, these additional elements do not provide significantly more than the abstract idea. Thus the claims are not patent eligible.
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119